DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 are allowable because the prior art does not disclose or teach the peripheral edge of the first induction coil is spaced apart a distance, in a direction orthogonal to the axis of the first induction coil.
Claims 10-15 and 22-24 are allowable because the prior art does not disclose or teach wherein the peripheral edge of the first induction coil is spaced a distance from the peripheral edge of the second induction coil and the distance, in a direction orthogonal to the axis of the first induction coil between the peripheral edge of the first induction coil and the peripheral edge of the second induction coil increases in a direction that is parallel to the axis of the first induction coil and toward the midpoint of the first induction coil.

Claim 25 is allowable because the prior art does not disclose or teach wherein the first peripheral edge of the first induction coil is spaced a distance from the first peripheral edge of the second induction coil and the distance, in a direction orthogonal to the axis of the first induction coil between the first peripheral edge of the first induction coil and the first peripheral edge of the second induction coif increases in a direction that is parallel to the axis of the first induction coil and toward the mid-point of the first induction coil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761